Exhibit Director Compensation RESOLUTION OF THE BOARD OF DIRECTORS OF PACIFIC GAS AND ELECTRIC COMPANY September 17, BE IT RESOLVED that, effective January 1, 2009, advisory directors and directors who are not employees of this company or PG&E Corporation (collectively, “non-employee directors”) shall be paid a retainer of $13,750 per calendar quarter, which shall be in addition to any fees paid for attendance at Board meetings, Board committee meetings, and shareholder meetings; provided, however, that a non-employee director shall not be paid a retainer by this company for any calendar quarter during which such director also serves as a non-employee director of PG&E Corporation; and BE IT FURTHER RESOLVED that, effective January 1, 2009, the non-employee director who serves as lead director shall be paid an additional retainer of $12,500 per calendar quarter; provided, however, that a non-employee director who serves as lead director shall not be paid an additional retainer by this company for any calendar quarter during which such director also serves as lead director of the PG&E Corporation Board of Directors; and BE IT FURTHER RESOLVED that, effective January 1, 2009, the non-employee director who is duly appointed to chair the
